DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed 01/26/2022, wherein claims 1 – 8 and 10- 19 are pending and ready for examination.  

Response to Arguments
Applicant's arguments filed 01/26/2022 have been fully considered but they are not persuasive. 35 U.S.C. § 112(f)
Applicant Asserts: Since claim 20 is canceled without prejudice, the objections raised under 35 U.S.C. $112(f) are moot.
Examiner Response:  The Examiner withdraws the 35 U.S.C. § 112(b) of claim 1 due to applicant amendment.
Nonobviousness
Applicant Asserts: The office action (OA) alleges that Griffin discloses all of the features of pending claim 1, suggesting that the token service providing computing system 104 could be viewed is the claimed “secure enclave circuitry.” Trevethan is cited as further evidence of secure enclave circuitry in the form of a Trusted Execution Environment (TEE) 250 that is “implemented, at least in part, at a hardware level so that instructions and data executed within the TEE 250 may be protected against access and manipulation from the rest of the electronic device 200 and from external parties such as the owner of the electronic device.” See [0080]. Page 9 of the OA contends that the combination of Griffin and Trevethan “yields predictable results and resulted in an improved system, namely, a secure execution environment. Griffin suggests a block chain for the TSP however the secure execution environment provided by the ‘technique’ of Trevethan to Griffin’s token generation system ensures computational security.” The OA further alleges that the features of claim 9 are taught by of Griffin. Applicant disagrees with the rejections.

Examiner Response:  The Examiner thanks applicant representative for working to advance the prosecution of this application. As indicated, the Examiner mapped the secure enclave circuitry to Griffin’s block chain.  Admittedly, the instant specification does not teach a blockchain but does teach distributed data sharing devices using a threshold policy.  Trevethan teaches distributed data sharing and a threshold signature scheme.  If the number of shares do not reach or exceed a threshold access to the shares is blocked.  The Examiner finds Trevethan trusted execution environment in a node (Trevethan 0235) to read on the claimed secure enclave circuitry and finds it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention solve the particular problem with a trusted execution environment.
  
	Applicant Asserts:  However, Griffin does not teach secure enclave circuitry that “block[s] transmission of the document to be shared to parties other than the shareholder devices from which putative share data units, which satisfy the sharing policy, have been received,” as recited in claim 1. As explained in the text describing Figure 4 in column 14, lines 44-52 quoted above, the entity receiving SSIMS shares from the share-holders in Griffin is the receiver computing
system 108, and not the TSP computing system 104 mapped by the OA to the claimed secure
enclave circuitry.
	Examiner Response:  Respectfully, the Examiner disagrees.  The Examiner maintains the Griffin mapping in the previous office action whereby the plurality of signcrypted SSIMS shares are distributed to each respective share-holder in accordance with the share-holder list.  It is shareholder list that is the access block. The Examiner maintains at the cited location of Griffin’s secure enclave circuitry blocks transmission of the document to be shared to parties other than the shareholder devices from which putative share data units.  

                                   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Griffin; Phillip H. et al, US 10505723 B1, December 10, 2019, hereafter referred to as Griffin, in view of Trevethan; Thomas US 20200204346 A1, June 4, 2018, hereafter referred to as Trevethan.

           As to claim 1, Griffin teaches an apparatus - Griffin [column 2, line 28] FIG. 2 is a schematic diagram of a SSIMS system.  Here, the claimed ‘apparatus’ is taught by Griffin as ‘Figure 2’) comprising:

            secure enclave circuitry – Griffin [column 3, lines 21-26] and [column 12, lines 1-3] since at ‘[column 3, lines 21-26] …. The SSIMS leverages the CMS messages to support the active monitoring of operations of the SSIMS system,… these activities may occur in a distributed ledger (e.g., a blockchain) or cloud environment since at ‘[column 12, lines 1-3]  The TSP computing system 104 includes a network interface circuit 130, a tokenization circuit 132, and a token vault 134. Here, the claimed ‘secure enclave circuitry’ is suggested by Griffin as ‘blockchain’ implemented by ‘TSP computing system 104’ because the TSP may be in an internet environment and a blockchain May be a secure enclave); and document owner circuitry to: - Griffin [column 11, lines 8-10] The dealer computing system 102 includes a network interface circuit 114, a message sharing algorithm circuit 116, and a key generation circuit 118. Here, the claimed ‘document owner circuitry’ is taught by Griffin as ‘dealer computing system 102’ because the original documents are processed for sharing by the dealer system);           determine a document to be shared - Griffin [column 4, lines 61-63] The method 10 begins at 20 when the dealer receives an original message, a share-holder list, and a threshold amount. Here, the claimed ‘document’ is taught by Griffin as ‘original message’ whereas the claimed ‘determine’ is taught by Griffin as ‘share-holder list’ since the list is the decision support tool referenced); 
           generate a plurality of share data units - Griffin [column 5, lines 26-27] At 24, a message sharing algorithm is used to generate a plurality of SSIMS shares from the tokenized original data);
           transmit each share data unit of the plurality of share data units to a corresponding shareholder device - Griffin [column 5, lines 32-38] At 26, a signature method is determined, either signcrypted at 28 or digitally signed at 32. The determination of a signature method can depend on the desires of the entity requesting the generation of the SSIMS or may be dealer specific. As will be appreciated, the use of signcrypting or digitally signing the SSIMS shares both have benefits and draw backs that can affect the determination); and
            provision the secure enclave circuitry with data indicative of the document to be shared - Griffin [column 5, lines 50-57] At 28, the plurality of shares are signcrypted using a public and private key associated with the dealer and a public key associated with each of the respective share-holders. The signcryption process includes using a signcryption algorithm to simultaneously bind and encrypt the SSIMS share along with any additional information that the dealer wants to provide, either under the signcryption or under a signature in a signed attribute), the secure enclave circuitry being configured to:
            receive putative share data units from at least one of the corresponding shareholder devices - Griffin [column 14, lines 58-59] The method 400 begins when the receiver receives a signcrypted SSIMS share at 402);
            determine whether the received putative share data units satisfy a sharing policy - Griffin [column 15, lines 4-22] At 404, the receiver determines if the threshold number of signcrypted SSIMS shares has been received. If the threshold number of signcrypted SSIMS shares has been received, then the tokenized original message is retrieved from signcrypted SSIMS shares… each signcrypted SSIMS share includes the threshold number of shares required in an attribute of each signcrypted SSIMS shares, thereby allowing the receiver to know how many signcrypted SSIMS shares are needed); and
           responsive to the received putative share data units satisfying the sharing policy - Griffin [column 3, lines 22-24]…Monitoring includes securely logging events in support of risk management, security policy compliance, and governance activities)  and
            based on the data indicative of the document to be shared, provide data based on the document to at least one recipient device - Griffin [column 15, lines 30-34] the resulting output includes a pair consisting of either a symbolic value ACCEPT and a plaintext (e.g., SSIMS share) or a symbolic value REJECT and a null string. When there are any signed attributes, the recipient may also verify the digital signature.  Here, the claimed ‘data’ is taught by Griffin as ‘a pair’), wherein said at least one recipient device comprises one or more of said at least one of the corresponding shareholder devices – Griffin [column 13, lines 44-48] Referring to FIG. 4, …The method 400 is described in connection with a receiver receiving a plurality of SSIMS shares from the share-holders. The receiver can be an entity that operates one of the receiver computing systems 108 of FIG. 2.  Here, the claimed ‘at least one recipient device’ is taught by Griffin as ‘a receiver’ whereas the claimed ‘corresponding shareholder devices’ is taught by Griffin as ‘one of the receiver computing systems 108’); and
             block transmission of shareholder devices from which putative share data units, which satisfy the sharing policy, have been received – Griffin [column 9, lines 29-31] …the plurality of signcrypted SSIMS shares are distributed to each respective share-holder in accordance with the share-holder list received at 20), which satisfy the sharing policy, have been received – Griffin [column 9, lines 31-35] … The authenticity and data integrity of each of the plurality of signcrypted shares can be determined by each of the share-holders using the public key associated with the dealer and a public/private key pair associated with the respective share-holders.  Here, the claimed ‘configured to block’ is taught by Griffin as ‘in accordance with share-holder list’ because the list is the authorization to transmit shares whereas the claimed ‘sharing policy’ is taught by Griffin as public/private key pair because without these keys no shares are distributed.  GRIFFIN SUGGESTS an apparatus comprising a secure enclave circuitry HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR TREVETHAN TEACHES A SECURE ENCLAVE CIRCUITRY an apparatus comprising a secure enclave circuitry – Trevethan [0080] … in FIG. 2, the processor 210 may include a secure area such as a Trusted Execution Environment (TEE) 250. The TEE 250 may be an isolated execution environment that provides additional security to the electronic device 200 such as isolated execution, integrity of Trusted Applications and asset confidentiality. The TEE 250 provides execution space that guarantees that the computer instructions and data loaded inside the TEE 250 may be protected in terms of confidentiality and integrity. The TEE 250 may be used to protect the integrity and confidentiality of important resources, such as keys. Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique taught by Trevethan to the Token Service Provider of Griffin would have yielded predicable results and resulted in an improved system, namely, a secure execution environment.  Griffin suggests a block chain for the TSP however the secure execution environment provided by the “technique” of Trevethan to Griffin’s token generation system ensures computational security).

              As to claim 2, the combination of Griffin and Trevethan teaches an apparatus according to claim 1, wherein the data indicative of the document to be shared comprises computer program instructions defining the receiving, determining, and providing to be performed by the secure enclave circuitry - Griffin [column 6, lines 44-51]…This share reconstruction information may be in the form of a Uniform Resource Identifier whose query string includes the location of the dealer performing the reconstruction service and an indicator of, the name of a share set being submitted for reconstruction, and a set of one or more shares. Instructional or dealer contact information for the shares recipient may also be included).

              As to claim 3, the combination of Griffin and Trevethan teaches an apparatus according to claim 1, wherein the secure enclave circuitry is configured to: receive, from the document owner circuitry, reference share data units indicative of the generated plurality of share units – Griffin [column 15, lines 67- column 16, lines 1-2]… Upon receipt of a signcrypted SSIMS share, the signcrypted SSIMS share is unsigncrypted and compared to the plaintext list of generated SSIMS shares); and verify that the received putative share data units match the corresponding reference share data units – Griffin [column 14, lines 58-63] The method 400 begins when the receiver receives a signcrypted SSIMS share at 402. In some arrangements, the receiver examines the signcrypted SSIMS share, verifies the signature, and returns a verification message to the share-holder that indicates the share-validity verification results and the correctness method used for verification).

           As to claim 4, the combination of Griffin and Trevethan teaches an apparatus according to claim 1, wherein the sharing policy comprises a share voting policy – Griffin [column 4, lines 66-67 and column 5, lines 1-7] …The original message is able to be divided into any finite number of shares. In some arrangements, a share-holder may receive more than one share. For example, in order to conduct a vote, an “Approve” string is the original message divided into five shares for four share-holders, with one share-holder receiving two shares, and therefore two votes. The threshold amount is the number of shares that are needed to successfully reconstruct the original message).

             As to claim 5, the combination of Griffin and Trevethan teaches an apparatus according to claim 4, wherein the share voting policy defines at least one of:
            a minimum number of putative share data units to be received for the share voting policy to be satisfied; a minimum proportion of putative share data units to be received for the share voting policy to be satisfied; and at least one combination of putative share data units to be received for the share voting policy to be satisfied - Griffin [column 15, lines 4-8] At 404, the receiver determines if the threshold number of signcrypted SSIMS shares has been received. If the threshold number of signcrypted SSIMS shares has been received, then the tokenized original message is retrieved from signcrypted SSIMS shares.  Here, the claimed ‘minimum number’ is taught by Griffin as ‘threshold’).


                 As to claim 7, the combination of Griffin and Trevethan teaches an apparatus according to claim 1, wherein the data indicative of the document to be shared comprises a copy of the document to be shared – Griffin [column 5, lines 17-19] At 22, the original message is tokenized. The dealer transmits the original message to a TSP that returns the tokenized original message). 

               As to claim 8, the combination of Griffin and Trevethan teaches an apparatus according to claim 7, wherein the copy of the document to be shared is an encrypted copy of the document to be shared – Griffin [column 5, lines 17-19]…  In some arrangements, prior to tokenization, the original message is digitally signed, encrypted, signcrypted, or enhanced using a MAC or HMAC technique).
 
              As to claim 9, the combination of Griffin and Trevethan teaches an apparatus according to claim 1, wherein: said at least one recipient device comprises one or more of said at least one of the corresponding shareholder devices – Griffin [column 13, lines 44-48] Referring to FIG. 4, …The method 400 is described in connection with a receiver receiving a plurality of SSIMS shares from the share-holders. The receiver can be an entity that operates one of the receiver computing systems 108 of FIG. 2); and the secure enclave circuitry is configured to block transmission of the document to be shared to parties other than the shareholder devices from which putative share data units – Griffin [column 9, lines 29-31] …the plurality of signcrypted SSIMS shares are distributed to each respective share-holder in accordance with the share-holder list received at 20), which satisfy the sharing policy, have been received – Griffin [column 9, lines 31-35] … The authenticity and data integrity of each of the plurality of signcrypted shares can be determined by each of the share-holders using the public key associated with the dealer and a public/private key pair associated with the respective share-holders.  Here, the claimed ‘configured to block’ is taught by Griffin as ‘in accordance with share-holder list’ because the list is the authorization to transmit shares whereas the claimed ‘sharing policy’ is taught by Griffin as public/private key pair because without these keys no shares are distributed).

              As to claim 10, the combination of Griffin and Trevethan teaches an apparatus according to claim 1, wherein: the document owner circuitry is configured to: encrypt the document to be shared, to produce an encrypted document and an associated decryption key - Griffin [column 5, lines 17-22], the original message is tokenized. The dealer transmits the original message to a TSP that returns the tokenized original message… prior to tokenization, the original message is digitally signed, encrypted, signcrypted, or enhanced using a MAC or HMAC technique); generate, based on the decryption key, a plurality of key shares - Griffin [column 5, lines 26-31], a message sharing algorithm is used to generate a plurality of SSIMS shares from the tokenized original data. The message sharing algorithm can include an information dispersal algorithm, a Shamir secret sharing scheme, a Ramp-Shamir secret sharing scheme, an additive secret sharing scheme, or a computational secret sharing scheme); generate each share data unit of the plurality of share data units as one of said plurality of key shares - Griffin [column 5, lines 32-44], a signature method is determined, either signcrypted at 28 or digitally signed at 32…the plurality of SSIMS shares are tokenized using a TSP to provide further confidentiality of the generated SSIMS shares).

              As to claim 11, the combination of Griffin and Trevethan teaches an apparatus according to claim 10, wherein the data indicative of the document to be shared comprises the encrypted document –Griffin [column 3, lines 44-63] Signcryption is a hybrid cryptographic primitive that utilizes a combination of an asymmetric encryption scheme and a digital signature scheme… any of the following three SigncryptedData processing modes are used for secure share distribution: (1) the signcrypted-content processing mode is used to signcrypt an entire value of any ASN.1 type that contains one or more shares; (2) the signcrypted-attribute processing mode is used to signcrypt an entire value of any ASN.1 type that contains one or more shares along with any associated attributes of any type.  Here, the claimed ‘indicative’ is taught by Griffin as ‘digital signature’ whereas the claimed ‘comprises encrypted document’ is taught by Griffin as ‘an entire value’ which is interpreted by the Examiner as the encrypted payload or document).

            As to claim 12, the combination of Griffin and Trevethan teaches an apparatus according to claim 11, wherein the secure enclave circuitry is configured to prevent transmission of the encrypted document to devices external to the secure enclave circuitry, other than said at least one recipient device – Griffin [column 9, lines 30-35] …the plurality of signcrypted SSIMS shares are distributed to each respective share-holder in accordance with the share-holder list received at 20 … The authenticity and data integrity of each of the plurality of signcrypted shares can be determined by each of the share-holders using the public key associated with the dealer and a public/private key pair associated with the respective share-holders.  Here, the claimed ‘prevent transmission’ is taught by Griffin as ‘in accordance with share-holder list’ because if the shareholder device is not on the  list shares will be not be sent to the device whereas the claimed ‘one recipient device’ is taught by Griffin as ‘public/private key pair’ because the key pair associates the shareholder device and dealer).

              As to claim 13, the combination of Griffin and Trevethan teaches an apparatus according to claim 10, wherein the secure enclave circuitry is configured to determine whether the received putative share data units satisfy the sharing policy by attempting to use the putative share data units to decrypt the encrypted document – Griffin [column 15, lines 35-50] At 408, the unsigncrypted SSIMS shares are used in a message reconstruction algorithm to retrieve the tokenized original message… If the threshold number of unsigncrypted SSIMS shares and the message reconstruction algorithm is successful, then the receiver has reconstructed the tokenized original message at the completion of process).

              As to claim 14, the combination of Griffin and Trevethan teaches an apparatus according to claim 10, wherein the document owner circuitry is configured to generate the plurality of key shares by applying a Shamir’s Secret Sharing algorithm – Griffin [column 15, lines 40-44] …the message reconstruction algorithm is the algorithm associated with a Shamir secret sharing scheme, a Ramp-Shamir secret sharing scheme, an additive secret sharing scheme, an information dispersal algorithm, or a computational secret sharing scheme).

              As to claim 15, the combination of Griffin and Trevethan teaches an apparatus according to claim 1, wherein the secure enclave circuitry is configured to provide the data based on document to be shared to said at least one recipient device responsive to determining that the received putative share data units are received within a time window - Griffin [column 14, lines 27-31] At 306, the TST is verified by completing a “hash check” with the information. This process includes generating a hash of the original data, appending the timestamp given by the TSA, and calculating the hash of the result (the hash of the original data with the appended time stamp).

                As to claim 16, the combination of Griffin and Trevethan teaches an apparatus according to claim 15, wherein the time window has a start time based on a time of receiving a first putative share data unit of the received putative share data units – Griffin [column 5, lines 17-25] … the original message is tokenized. The dealer transmits the original message to a TSP that returns the tokenized original message. In some arrangements, prior to tokenization, the original message is digitally signed, encrypted, signcrypted, or enhanced using a MAC or HMAC technique. In some arrangements, the original message results are hashed for input to a trusted Time Stamp Authority (“TSA”), and the resulting Time Stamp Token (“TST”) is included in the input to the tokenization process).

                As to claim 17, the combination of Griffin and Trevethan teaches an apparatus according to claim 1, wherein the secure enclave circuitry is configured to, responsive to receiving an attestation request from the document owner circuitry, perform with the document owner circuitry an attestation process in respect of computer program instructions to be executed by the secure enclave circuitry – Griffin [column 5, lines 32-46] At 26, a signature method is determined, either signcrypted at 28 or digitally signed at 32. The determination of a signature method can depend on the desires of the entity requesting the generation of the SSIMS or may be dealer specific... the plurality of SSIMS shares are tokenized using a TSP to provide further confidentiality of the generated SSIMS shares. In some arrangements, the generation of the SSIMS shares can prompt the generation of an event journal entry. Here, the claimed ‘attestation request’ is taught by Griffin as ‘desires…requesting’ because the requestor has to decide what method of attestation is used whereas the claimed ‘secure enclave circuitry’ is again taught by Griffin as ‘TSP’.  The claimed ‘perform…attestation process’ is taught by Griffin as ‘signature method’ because the method is either for signcrypted or digitally signed of which both are attestation processes).

                 As to claim 18, the combination of Griffin and Trevethan teaches an apparatus according to claim 1, wherein the secure enclave circuitry is configured to, responsive to receiving an attestation request from a given one of the shareholder devices – Griffin [column 5, lines 32-46]  At 26, a signature method is determined, either signcrypted at 28 or digitally signed at 32. The determination of a signature method can depend on the desires of the entity requesting the generation of the SSIMS or may be dealer specific... the plurality of SSIMS shares are tokenized using a TSP to provide further confidentiality of the generated SSIMS shares), perform with the given one of the shareholder devices an attestation process in respect of at least one of the data indicative of at least one of the document to be shared and computer program instructions to be executed by the secure enclave circuitry -  Griffin [column 5, lines 50-53]  At 28, the plurality of shares are signcrypted using a public and private key associated with the dealer and a public key associated with each of the respective share-holders).

As to claim 19, claim 19 is a method that is directed to the apparatus of claim 1.  Therefore claim 19 is rejected for the reasons as set forth in claim 1. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Griffin in view of Trevethan and in further view of Araki; Toshinori, US 20110126291 A1, May 05, 2011, hereafter referred to as Araki.

              As to claim 6, Griffin teaches an apparatus according to claim 1. THE COMBINATION OF GRIFFIN AND TREVETHAN DO NOT TEACH wherein the document owner circuitry is configured to generate each share data unit, of the plurality of share data units, as a random number of predefined size HOWEVER IN AN ANALAGOUS ART THAT IS DIRECTED TO THE SAME FIELD OF ENDEAVOR ARAKI TEACHES wherein the document owner circuitry is configured to generate each share data unit, of the plurality of share data units, as a random number of predefined size - Araki [0113] The secret sharing device 11 receives the secret S, the threshold k, and the number of divisions n, receives r.sub.1, . . . , r.sub.n from the random number generation device 12, generates a (k-1) degree polynomial f(x) for generating the shares from the secret S using the (k, n) threshold secret sharing scheme. Thus, it would have been recognized by one of ordinary skill in the art before the effective filing date of the claimed invention that applying the known technique of random generation of predefined data shares as taught by Araki to the Token Service Provider of Griffin would have yielded predicable results and resulted in an improved system, namely, a tokenization system of Griffin that can selectively determine share sizes while increasing entropy by randomizing the number of sizes provided by Araki).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /WILLIAM B JONES/Examiner, Art Unit 249104/29/2022



/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491